DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                               Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
Response to Amendment
Amendment, filed on 11/12/2020 has been considered and entered.
Claims 1, 44-45 are amended. Claims 1, 3-45 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claims 1, 3-5, 9,11-32, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Suguira et al. (US 2009/019106), in view of Evans (WO 2013/110122).
Regarding claims 1, 3 & 23-24, & 44-45, Suguira et al. disclose a system comprising a covering device and a lighting device (roof rail cover 111 of Fig 5 or side protective molding 210 of Fig 7 & lighting 130), covering roof panel or a door panel, system provides a multifunction lamp unit (paragraph 23) wherein covering device configured to fully or partially 
But, Suguira et al. fail to disclose that the metallic film is a chromium based reflective coating.
However, Evans, teaches a chromium based reflective coating for polymeric substrates especially suitable for automobile industry for its resistance to prolonged exposure to environment (See Field of invention & background section).
Regarding claim 4, Suguira et al. disclose that the cover element comprises at least one holder for receiving at least one fixing portion of the at least lip element (paragraph 63).


Regarding claim 9, Suguira et al. teach that covering device is a functional element comprises a display, a touch screen, a protective roof strip, a roof rail, a handle strip (paragraph 34).
Regarding claims 11-12 & 19, Evans teaches that the chromium-based reflective coating is a binary alloy of chromium and a dopant material, the dopant material being selected from hexagonally close-packed transition metals, and the alloy having a crystal structure of a primary body-centered cubic phase in coexistence with a secondary omega hexagonally close-packed phase (see Summary of Invention section), wherein the chromium based reflective coating has thickness of 200nm or less. The same reason for combining art as in claim 1 applies.

Regarding claim 13, Evans teaches that an atomic % of the dopant material in the alloy ranges from about 1.9 at % to about 5.8 at %.( Summary of Invention section). The same reason for combining art as in claim 1 applies.

Regarding claim 14-15, Evans discloses that the dopant material is selected from hexagonally close-packed transition metals zirconium, titanium, cobalt, hafnium, rubidium, yttrium and osmium (Summary of invention section). The same reason for combining art as in claim 1 applies.



Regarding claims 20-21, the combined structure of Suguira et al. and Evans teach that the polymeric substrate is formed of from a material selected from the group of polyacrylate, polyester, polystyrene, polyethylene, polypropylene, polyamides, polyamides, polycarbonate, epoxy, phenolic, acrylonitrile-butadiene-styrene, acrylonitrile-styrene-arylates, acetal and blends of these (Suguira et al. paragraph 51).
Regarding claim 22, Evans discloses that the polymeric substrate comprises a pre-coated film which is a hard coat, an inorganic oxide, or a thin metal film or a combination thereof (summary of invention section). The same reason for combining art as in claim 1 applies.
Regarding claim 25, Suguira et al. disclose the vehicle body component comprises a first body component and a second body component, the first and the second body components together form a recess, the recess is covered at least in part by the covering device, and a light from a lighting device shines through at least a portion of the covering device (Figs 4-5).
Regarding claim 26, Suguira et al. disclose that the vehicle body component and the vehicle part together form a recess, the recess is covered at least in part by the covering device, and a light from a lighting device shines through at least a portion of the covering device (Figs 1-2).


Regarding claim 28, Suguira et al. disclose that the at least one lighting device is part of at least one of the vehicle body components, the vehicle part, and the covering device (Figs 2 & 5).
Regarding claim 29, Suguira et al. disclose that the first body component is a roof panel and the second body component is a side panel (see Fig 1).
Regarding claim 30, Suguira et al. disclose that the covering device extends in at least one of a longitudinal direction and a transverse direction of the vehicle along a recess in the vehicle body component or in the system (Figs 1-7).
Regarding claim 31, Suguira et al. disclose that the covering device extends in at least one of a longitudinal direction and a transverse direction of the vehicle along a recess in a first or a second body component of the system or along a common recess of the first and second body components of the system (Figs 1-7).
Regarding claim 32, Sugira et al. disclose that the covering device extends in at least one of a longitudinal direction and a transverse direction of the vehicle along a recess between the vehicle body component and another vehicle body component (Figs 1-7).

s 6-8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Suguira et al. (US 2009/019106), in view of Evans (WO 2013/110122), as applied to claim 1, further in view of Demma (US 2012/0257407).
Regarding claims 6-8, the combined structure of Suguira et al. in view of Evans teaches all the limitations of claim 6 except for a light guide which is integrally or separately formed into the covering device.
However, in the same field of lighting a vehicle, Demma teaches a light guide (optical fiber 11) is at least one of extruded or injection molded into the covering (3) and coupled to the at least one light source (LED 32; paragraph 33) and formed as an elongate light guide; Further as in claim 10, Demma teaches at least one light conductor (light fiber 11) and one light conditioning are for scattering (nano particles are added for scattering; paragraph 26) in order to distribute light uniformly throughout the coverings length (fig 4; paragraph 16).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have a light guide as taught by Demma in the combined structure of Suguira and Evans to have uniform lighting throughout the entire length of the covering device.

Claims 33-43 are rejected under 35 U.S.C. 103 as being unpatentable over Suguira et ai. (US 2009/019106), in view of Evans (WO 2013/110122), as applied to claim 1, further in view of Mazuir et ai. ( US 10,464,476).



However, in the same field of vehicle lighting, Mazuir et al. disclose a capacitive touch panel (90 of Fig 8) as an input device for controlling interior light comprising: a transparent or translucent panel substrate, a front surface of the substrate comprising a continuous conductive transparent or translucent metal layer, which, in use, is visible to a user, wherein the lighting device is switchable between an on state in which an illuminated icon is visible on the front surface of the panel and an off state in which the illuminated icon is not visible on the front surface of the panel, wherein the conductive transparent or translucent metal layer is applied to the entire front surface of the substrate, where the lighting device is switchable from the off state to the on state by a detected change in capacitance resulting from an object capacitively coupling with the conductive transparent or translucent metal layer, once the change in capacity is detected, a signal to switch the light sources to the on state is generated and the icons are illuminated and become visible on the front surface; and at least one capacitive switch associated with the back surface of the substrate able to be activated by a user pressing the touch panel in a vicinity of an illuminated icon providing an output signal capable of performing a function (lines 20-51 of column 8), in order to control the lighting device by user.


Regarding claim 34, Mazuir et al. disclose that the switch is a capacitive switch that is activated by the defection of a surface (Fig 11). The same reason for combining art as in claim 33 applies.
Regarding claim 35, Mazuir et al. disclose that conductive transparent or translucent metal layer is formed from a metal, alloy or conductive metalloid selected from the group consisting of chromium, aluminum, titanium, nickel, molybdenum, zirconium, tungsten, niobium, tantalum, cobalt, manganese, silver, zinc, silicon, mixtures of any of the aforementioned, oxides of any of the aforementioned, nitrides of any of the aforementioned, borides of any of the aforementioned, carbides of any of the aforementioned, alloys of any of the aforementioned metals, steel, stainless steel, silicon (lines 20-51 of column 3). The same reason for combining art as in claim 33 applies.
Regarding claim 36, Mazuir et al. disclose that the front surface of the substrate has a substantially uniform appearance with no visible icons or marks when the light source is in the off state (see Fig 12; lines 10-26 of column 10). The same reason for combining art as in claim 33 applies.
Regarding claim 37, the combined structure teaches conductive transparent metal layer, but fail to disclose that the light transmission of the conductive transparent or translucent metal layer is from 5% to 20%.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to optimize by experimentation the transmission from 5% to 20%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 IIA
Regarding claim 38, Mazuir et al. disclose that the front surface is at least one of a textured or machined surface, and the front surface is a curved or flat surface (Fig 11). The same reason for combining art as in claim 33 applies.
Regarding claims 39-41, Mazuir et al. disclose that each switch is associated with a separate lighting device, which are one or more LEDS, wherein a change in intensity or color of the light from the LED is used to indicate that an associated switch has been activated (lines 1541 of column 9). The same reason for combining art as in claim 33 applies.
Regarding claim 42, the combined structure teaches that the light device is located in a light channel, which, when the light source is on, directs light towards the back surface of the substrate.(since capacitive touch sensor screen of Mazuir et al. is placed above the covering of the lighting device of Suguire et ai.).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have different levels of switch activation depending on level of force, since for different level of force will correspond to different value of capacitance, which can be calibrated with different level of switch activation. Such calibrations are within the skill of art.
Response to Arguments
Applicant's arguments filed on 3/23/2021 have been fully considered but they are not persuasive.
Applicant contends in Remark, page 1, that “the lip element (flange 112) is only in contact with different parts of the roof rail but not in direct contact with the vehicle body. Contrary to that, the lip element of the present invention is in direct contact with the vehicle body”.
Examiner respectfully presents that roof rail (120) is a part of the vehicle body, In other words “a vehicle body component”, which claims 1, 44 and 45 refer back by “the vehicle body”.
Further, argument that “from the right hand side of Fig 5, it appears that the rail roof cover is in contact with vehicle body” has no way to ascertain by mere statement.
			   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karabi Guharay/
Primary Examiner, Art Unit 2875